DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks, filed on 7/18/2022, in which claim(s) 1-20 is/are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, filed on 7/18/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101, see the middle of page 7 to page 8 of applicant’s remarks, filed on 7/18/2022, have been fully considered but they are not persuasive.
The examiner respectfully disagrees.
Applicant argues that [0055] and [0056] explicitly mentions that the invention cannot performed practically or otherwise, in the mind of a human, see the top of page 8 of applicant’s remarks, filed on 7/18/2022.
MPEP 2163(II)(1) states:
…

The examiner should evaluate each claim to determine if sufficient structures, acts, or functions are recited to make clear the scope and meaning of the claim, including the weight to be given the preamble. See, e.g., Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995) ("[A] claim preamble has the import that the claim as a whole suggests for it."); Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim."). The absence of definitions or details for well-established terms or procedures should not be the basis of a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of adequate written description. Limitations may not, however, be imported into the claims from the specification.

MPEP 2106(I) states:
…Mayo, 566 U.S. at 80, 84, 101 USPQ2d at 1969, 1971 (noting that the Court in Diamond v. Diehr found "the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole," but the Court in Gottschalk v. Benson "held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle"); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) ("Diehr explained that while an abstract idea, law of nature, or mathematical formula could not be patented, ‘an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.’" (quoting Diamond v. Diehr, 450 U.S. 175, 187, 209 USPQ 1, 8 (1981)) (emphasis in original)); Diehr, 450 U.S. at 187, 192 n.14, 209 USPQ at 10 n.14 (explaining that the process in Parker v. Flook was ineligible not because it contained a mathematical formula, but because it did not provide an application of the formula). See Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981); Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972); Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978).

The claims are read in light of the specification, but limitations are not imported into the claims from the specification.  Using the broadest reasonable interpretation, applicant claims a method in claim 1.  On its face, there is no hardware/physical device claimed.  Using the broadest reasonable interpretation, applicant claims a non-transitory storage medium generally and mentions a hardware processor generally in claim 11.
Regarding the actual steps in claims 1 and 11, applicant merely claims “receiving from a user, by a trust algorithm, primary input…”, “receiving secondary system inputs”, “retrieving data…”, “generating a trust score…”, “aggregating the data with the trust score to create a result set” and “storing the result set”.  As currently presented, none of the steps explicitly/implicitly requires the use of hardware/physical device.
As noted in MPEP 2106(I) a mathematical formula cannot be patented; however, an application of a law of nature or mathematical formula can be patented.  Applicant’s claims are at such a high level of generality that it is difficult to conclude that a practical application has been presented/claimed.  As currently presented, applicant has not given enough details as to how the mathematical formula is applied or used to create a practical application and, as such, the claims are patent ineligible.  It is suggested that applicant amend the claims to affirmatively require the use of hardware/physical device and to actually use/apply the mathematical formula(s) to get a practical result then the claim(s) would be subject matter eligible.
Note: The examiner is not saying that applicant’s invention cannot be subject matter eligible only that, as currently claimed, the claims can be interpreted/read in a way that is subject matter ineligible.  If the claims can be amended to avoid this interpretation/reading, applicant’s invention can be subject matter eligible.
Applicant can amend the claims so that the action must be performed in hardware/physical device and have a practical application be apparent.
For example, applicant has not defined in the claim what happens in the “trust algorithm”.  If the steps in the trust algorithm are laid out in the claim and those steps could not be reasonably be performed in the human mind (i.e., simple arithmetic, a simple comparison, a simple decision, etc.) then the claim could be subject matter eligible.
For example, applicant claims “…retrieving data from the secondary system inputs”, but does not specify where or how this data is retrieved.  Amending the claim to recite “…retrieving data from the secondary system inputs from a data structure comprising X, Y and Z from a database” (or similar language), makes it clear that the claim must be performed by hardware/physical device and that it can no longer be mentally performed then the claim could be subject matter eligible.
For example, applicant has not defined in the claim what happens in the “trust factor functions”.  If the steps in the trust factor functions are laid out in the claim and those steps could not be reasonably be performed in the human mind (i.e., simple arithmetic, a simple comparison, a simple decision, etc.) then the claim could be subject matter eligible.
For example, applicant has not defined in the claim the steps in “generating a trust score”.  Applicant has not defined what happens in the “trust score function”.  If the steps in generating the trust score and/or in the trust score function are laid out in the claim and those steps could not be reasonably be performed in the human mind (i.e., simple arithmetic, a simple comparison, a simple decision, etc.) then the claim could be subject matter eligible.
For example, applicant has not defined in the claim what is useful about the “created result set”.  What does it mean?  What is it used for?  Amending the claim to add a step such as “receiving a query from the user; searching the created result set for the query; returning a result from searching the created result set to the user.” (or similar language), makes it clear that the processing of the steps results in a useful real world outcome (i.e., search results returned to the user) then the claim could be subject matter eligible.
Note: It is the claim taken as a whole that determines subject matter eligibility and not necessarily just 1 individual element.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103, see page 9 to the top of page 11 of applicant’s remarks, filed on 7/18/2022, have been fully considered but they are not persuasive.
Applicant argues:
“…
The independent claims recite "receiving from a user, by a trust algorithm, primary input that comprises a user query that specifies parameters, a list of one or more trust factor definitions, and a respective user-specified weighting for each trust factor definition." While Li does receive a request from an information consumer which may include facts and metadata (para. [0132] of Li which was cited in the Office Action by the Examiner), this request of information differs from the claims as defined in the specification. Li defines facts as "what input data - called facts - are needed to calculate the trust factors (e.g. data quality analysis result/report, ... and specify how to collect them" (para. [0042] of Li).  In contrast, the claims receive definitions from the user where a definition is defined as "predefined by the organization and/or by the user" and may "happen outside, or within, the context of a data search requested by the user" (see para. [0043] of the specification). Therefore, it is apparent that the facts used in Li are different than the definitions used in the claims.

See the bottom of page 9 to the top of page 10 of applicant’s remarks, filed on 7/18/2022.  (Bolding added).
The examiner respectfully disagrees.  As cited earlier above, “…Limitations may not, however, be imported into the claims from the specification,” see MPEP 2163(II)(1) cited above.  The examiner would also like to point out that the claim(s) has/have not defined/positively recited “trust factor definition”.  The name(s) is/are suggestive of what it/they is/are, but the claim(s) do(es) not positively recite what it/they is/are.  As such, the broadest reasonable interpretation for “trust factor definition” applies.
Li, [0132] discloses a request or query is received from information consumer…facts and trust metadata are retrieved from trust index repository with the retrieved facts and trust metadata corresponding to the information consumer’s request or query.
Li, [0110] and [0111] and Li, Fig. 13 disclose selected from available algorithms or create a new algorithm…If the user wishes to modify or create a new algorithm, then decision branches to "yes" branch…weightings that should be applied to the algorithm (if any) are selected by the user, where the examiner interprets user input/enter/apply the weighting algorithm which is equivalent to the “user-specified weighting for each trust factor definition”.
Applicant has not defined “trust factor definition” in the claim(s), thus, the broadest reasonable interpretation applies, where the examiner is interpreting the “facts and trust metadata” and/or “the algorithms” used to create the composite trust factor scores disclosed in Li as the “one or more trust factor definitions”.
Dumon, [0039] and Dumon, Fig. 7 disclose the weight applied to the observed listing quality score… a weight calculation module determines the weighting factor used in deriving the listing quality score for each item listing.
Dumon, [0048] and [0049] disclose the weighting factor is a function of the number of search impressions that an item listing has received.
Thus, the combination of Li and Dumon discloses “receiving from a user, by a trust algorithm, primary input that comprises a user query that specifies parameters, a list of one or more trust factor definitions, and a respective user-specified weighting for each trust factor definition”.
Note: Applicant could potentially negate the current rejection by defining “trust factor definition” in the claim(s).

Applicant argues:
“Furthermore, the "user-specified weighting for each trust factor definition" in the claims differs from Li. The Examiner interprets para. [0110]-[0111] of Li as "user input/enter/apply the weighting algorithm [as] equivalent to the user specified weightings" (see Office Action rejection to claim 1). However, Li describes "if the user wishes to modify or create a new algorithm... weightings that should be applied to the algorithm... are selected by the user and... the new/modified algorithm is created and stored along with any weightings that are used with the algorithm." In contrast, the user-specified weightings of the claims are collected during the primary input phase and are related to "each trust factor definition" not to create or modify an algorithm. Even if Li were combined with Dumon, which discloses "the weight applied to the observed listing quality score", the claims are still distinguished as providing weightings as primary input and related to the trust factor definitions.

See the middle of page 10 of applicant’s remarks, filed on 7/18/2022.  (Emphasis original).
The examiner respectfully disagrees.  Applicant argues that “…the user-specified weightings of the claims are collected during the primary input phase and are related to "each trust factor definition" not to create or modify an algorithm.”
Reading the claim language, there is no mention of a “primary input phase” as applicant argues.  Additionally, applicant has not defined “trust factor definition” in the claim(s), thus, the broadest reasonable interpretation applies, where the examiner is interpreting the “facts and trust metadata” and/or “the algorithms” used to create the composite trust factor scores disclosed in Li as the “one or more trust factor definitions”.
Li, [0110] and [0111] and Li, Fig. 13 disclose selected from available algorithms or create a new algorithm…If the user wishes to modify or create a new algorithm, then decision branches to "yes" branch…weightings that should be applied to the algorithm (if any) are selected by the user, where the examiner interprets user input/enter/apply the weighting algorithm which is equivalent to the “user-specified weighting for each trust factor definition”.
Dumon, [0039] and Dumon, Fig. 7 disclose the weight applied to the observed listing quality score… a weight calculation module determines the weighting factor used in deriving the listing quality score for each item listing.
Dumon, [0048] and [0049] disclose the weighting factor is a function of the number of search impressions that an item listing has received.
Additionally, when the “user-specified weighting for each trust factor definition” is inputted/received does not matter (and, thus, make the invention patentably distinct) as long as it is before the “generating a trust score” step because the same trust score would be generated.
Thus, applicant’s arguments are unpersuasive and the rejection(s) is/are maintained.

Applicant argues:
“Even furthermore, the claims recite "receiving secondary system inputs and, based on the search parameters, retrieving data from the secondary system inputs." The Examiner cites in the office action para. [0110]-[0111] of Li as disclosing this element. However, Li describes "if the user wishes to modify or create a new algorithm... the new/modified algorithm is created." In contrast, the examples of the claimed secondary input is defined in the specification as "metadata from the data sources... create date of the data from the data source, BIOS info of a data source such as a sensor, data source IP address, and AWS catalog information" (see para. [0028] of the specification). The secondary system inputs of the claims does not include creating a new or modified algorithm such as described in Li.

See the bottom of page 10 of applicant’s remarks, filed on 7/18/2022.  (Emphasis original).
The examiner respectfully disagrees.  The examiner would like to point out that the claim(s) has/have not defined/positively recited “secondary system inputs”.  The name(s) is/are suggestive of what it/they is/are, but the claim(s) do(es) not positively recite what it/they is/are.  As such, the broadest reasonable interpretation for “secondary system inputs” applies.
Li, [0110] and [0111] and Li, Fig. 13 disclose if the user wishes to modify or create a new algorithm… weightings that should be applied to the algorithm (if any) are selected by the user…the new/modified algorithm, where the user can/wish to enter a second input or multiple input/modified/add a new algorithm (search parameter), wherein what is inputted to modify/create the a/the new algorithm is being interpreted as the “secondary system inputs”.
Thus, the combination of Li and Dumon discloses “receiving secondary system inputs and, based on the search parameters, retrieving data from the secondary system inputs”.
Note: Applicant could potentially negate the current rejection by defining “secondary system inputs” in the claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving from a user, by a trust algorithm, primary input that comprises a user query that specifies search parameters, a list of one or more trust factor definitions, and a respective user-specified weighting for each trust factor definition; receiving secondary system inputs and, based on the search parameters, retrieving data from the secondary system inputs; running, on the data retrieved from the secondary system inputs, one or more trust factor functions, each of which generates a respective trust factor; generating a trust score by running a trust score function on the trust factors; aggregating the data with the trust score to create a result set; and storing the result set.
The limitation of receiving from a user, by a trust algorithm, primary input that comprises a user query that specifies search parameters, a list of one or more trust factor definitions, and a respective user-specified weighting for each trust factor definition; receiving secondary system inputs and, based on the search parameters, retrieving data from the secondary system inputs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “receiving” in the context of this claim encompasses the user manually receiving primary input; the secondary system inputs.
Similarly, the limitation of running, on the data retrieved from the secondary system inputs, one or more trust factor functions, each of which generates a respective trust factor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “retrieve” in the context of this claim encompasses the user manually that retrieve one or more trust factor functions.
Similarly, the limitation of generating a trust score by running a trust score function on the trust factors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generating” in the context of this claim encompasses the user manually that generating a trust score.
Similarly, the limitation of aggregating the data with the trust score to create a result set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “aggregating” in the context of this claim encompasses the user manually that collect the trust score to create a result set.
Similarly, the limitation of storing the result set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “storing” in the context of this claim encompasses the user manually that saving the results.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform those steps. The processor in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of those steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform those steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim(s) 2-10, and 12-20 is/are rejected because it contains the deficiencies of claim(s) 1, 11 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2010/0106558 (hereinafter “Li”) in view of Dumon et al., US 2015/0058174 (hereinafter “Dumon”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 11
Li discloses substantially all of the elements, a method comprising the operations:
receiving from a user, by a trust algorithm, primary input that comprises a user query that specifies search parameters, a list of one or more trust factor definitions, and a respective user-specified weighting for each trust factor definition, (request or query is received from information consumer…facts and trust metadata are retrieved from trust index repository with the retrieved facts and trust metadata corresponding to the information consumer's request or query, paragraph [0132], selected from available algorithms or create a new algorithm…If the user wishes to modify or create a new algorithm, then decision branches to "yes" branch…weightings that should be applied to the algorithm (if any) are selected by the user, paragraph [0110]-[0111], Fig. 13); (the examiner interprets user input/enter/apply the weighting algorithm which is equivalent to the user specified weighting for each trust factor definition);
receiving secondary system inputs and, based on the search parameters, retrieving data from the secondary system inputs, (if the user wishes to modify or create a new algorithm… weightings that should be applied to the algorithm (if any) are selected by the user…the new/modified algorithm, paragraph [0110]-[0111], Fig. 13); (user can/wish to enter a second input or multiple input/modified/add a new algorithm (search parameter));
running, on the data retrieved from the secondary system inputs, one or more trust factor functions, each of which generates a respective trust factor, (retrieves trust-related information from the trust index repository…facts and trust metadata are retrieved from trust index repository with the retrieved facts and trust metadata corresponding to the information consumer's request or query, paragraph [0005], [0130], [0132], Fig. 20);
generating a trust score by running a trust score function on the trust factors, (generates composite scores using one or more of the atomic trust factors as inputs (e.g., term related factors, data profiling factors, data lineage factors, and security factors, etc.)…weighting factors can be applied to the composite factor and/or one or more of the underlying atomic trust factors, paragraph [0038], trust score, paragraph [0049], [0111], [0116]);
aggregating the data with the trust score to create a result set, (result of aggregation hierarchy process…composite and/or atomic trust scores…inputs to aggregation hierarchy process 550 to create additional levels of composite trust scores. A composite score is calculated from a set of elementary scores, paragraph [0045], [0048]-[0051]); and
storing the result set, (stored in composite metadata data store 1185 in trust index repository…The composite metadata is stored along with identification data (name/identifier/description of the composite metadata), the algorithm itself, and the facts and trust factors used in the algorithm, paragraph [0110]-[112], [0115]).
To make records clearer regarding to the features of “weighting for each trust factor definition” (although as indicated above Li teaches the features of weighting for each trust factor definition, (paragraph [0111]).
However Dumon, in an analogous art, discloses the weight applied to the observed listing quality score… a weight calculation module determines the weighting factor used in deriving the listing quality score for each item listing, (paragraph [0039], Fig. 7) and the weighting factor is a function of the number of search impressions that an item listing has received, (paragraph [0048]-[0049]). 
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Li's system to include determines the weighting factor used in deriving the listing quality score for each item listing as taught by Dumon, for provide a weight calculation module determines the weighting factor used in deriving the listing quality score for each item listing.
Claim(s) 11 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 11, Li discloses substantially all of the elements, non-transitory storage medium, (120 of Fig. 1) having stored therein instructions that are executable by one or more hardware processors, (110 of Fig. 1).

Claims 2 and 12
The combination of Li and Dumon disclose substantially all of the elements of claim 1, and Li further discloses wherein the list of one or more trust in factor definitions comprises a list of one or more trust factor definitions that have been prioritized by the user, (weight (priority) of the elementary trust score. Parameters…score based on the weighted, paragraph [0052]-[0053]).
Dumon discloses listing quality score, (paragraph [0035]-[0036]; Fig. 2).

Claims 3 and 13
The combination of Li and Dumon disclose substantially all of the elements of claim 1, and Li further discloses wherein the trust score is associated with a particular point in time, (trust factor scores to generate other trust factor scores…such as priority values, can be included as input to the algorithm, (paragraph [0038]-[0039]). 

Claims 4 and 14
The combination of Li and Dumon disclose substantially all of the elements of claim 1, and Li further discloses wherein calculation of the trust score for the dataset is repeatable, (the score of Composite Trust Factor… is calculated based on its related set of trust factors…modified…definition of trust factors determines the related input data, paragraph [0042], [0045]-[0047]) (repeatable calculating the trust score base on modification from the user definition).

Claims 5 and 15
The combination of Li and Dumon disclose substantially all of the elements of claim 1, and Li further discloses wherein the trust score is specific to a context identified by the user in the primary input, (the score of Composite Trust Factor… is calculated based on its related set of trust factors …modified … definition of trust factors determines the related input data, paragraph [0042], [0045]-[0047]).

Claims 6 and 16
The combination of Li and Dumon disclose substantially all of the elements of claim 5, and Li further discloses wherein the context includes an intended use of the data, (identify trust context value ranges, paragraph [0099], Fig. 9, and [0125], Fig. 18).

Claims 7 and 17
The combination of Li and Dumon disclose substantially all of the elements of claim 1, and Li further discloses wherein each trust factor definition has a respective weight, (weighting factors  can be applied to the composite factor and/or one or more of the underlying atomic trust factors, paragraph [0049]-[0051]) and predefined process … with any weightings that are used with the algorithm, paragraph [0110]-[0111]).

Claims 8 and 18
The combination of Li and Dumon disclose substantially all of the elements of claim 1, and Li further discloses wherein the secondary inputs comprise information identifying a source of the data (if the user wishes to modify or create a new algorithm… weightings that should be applied to the algorithm (if any) are selected by the user…the new/modified algorithm, paragraph [0110]-[0111], Fig. 13); (user can/wish to enter a second input or multiple input/modified/add).

Claims 9 and 19
The combination of Li and Dumon disclose substantially all of the elements of claim 1, and Li further discloses wherein the result set comprises a list in of datasets, sorted according to a relative priority of the trust factor definitions identified by the user, (predefined process…the trust algorithms are ordered (sorted) based on their dependencies to one another. Atomic algorithms (those that use facts and atomic metadata scores) are sorted to the beginning of the list while algorithms that are used for more complex composite trust factors are sorted to the end of the list, paragraph [0122], Fig. 17).

Claims 10 and 20
The combination of Li and Dumon disclose substantially all of the elements of claim 1, and Li further discloses wherein performing the method using primary inputs from a second user, but not the first user, results in new set of trust factor definitions and a new trust score different from, respectively, the trust factor definitions and the trust score, (administration is used to identify the users that are authorized to access various trust data, paragraph [0039]), allow to have multiple access level to access/input, paragraph [0110]-[0111]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Sohail et al., 2022/0210142, for protecting edge device trust score;
– Reineke et al., US 2022/0138343, for determining data set membership and delivery;
– Todd et al., 2021/0243218, for data confidence fabric trust brokers;
– Zeldin et al., 10325115, for infrastructure trust index;
– Subramanian et al., 2017/0373933, for intelligent configuration discovery techniques;
– JP 5855773, for determination of search result ranking based on confidence level values associated with sellers; and
– Walsh, CA 2890073, for establishing and measuring trust relationships in a community of online users.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: October 17, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152